Citation Nr: 1116557	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  09-48 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California



THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, claimed as due to herbicide (Agent Orange) exposure.  



REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

A. Barner, Law Clerk



INTRODUCTION

The Veteran served on active duty from October 1955 to July 1959.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied the benefit sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has a current diagnosis for diabetes mellitus, type II, which is a disease presumed to be related to herbicide exposure.  38 U.S.C.A. § 1116 (West 2002 & Supp. 2010); 38 C.F.R. § 3.307(a)(6)(iii) (2010).  

Service personnel records show that the Veteran served in Guam, at Andersen Air Force Base, from December 1957 to June 1959.  He was stationed with the 41st Fighter Interceptor Squadron, and assigned a military occupational specialty as a weapons mechanic.  He reported that he assisted with the alert pad, and maintained a storage bunker with ammunition and rockets.  

The Veteran alleged that he was exposed to Agent Orange.  He specifically recalled being exposed to herbicide sprayed on several occasions while in Guam.  He explained that his duties required camouflaging aircraft and defensive positions, and maintaining both the interiors and exteriors of ammunition storage bunkers.  This required him to clear the bunker area of foliage.  He stated that the heavy foliage and alert pad area were sprayed several times.  The spraying apparently occurred after the tropical weather ended.  He recalled it was treated when it was very humid with a lot rain, as well as when the foliage started to overgrow the pathway to the main runway and bunkers.  

The Veteran submitted an Environmental Protection Agency (EPA) National Priorities List, which identified Andersen Air Force Base as a "Superfund" or hazardous site due to contaminants, to include dioxins.  The Veteran also submitted a June 2005 CBC News Report which listed Guam as an area that Veterans contend was sprayed with herbicides from 1955 to the 1960s.  

Although the EPA evidence shows dioxin at Andersen Air Force Base, the CBC Report regarding the timeframe for herbicide spraying on Guam is based on general anecdotal evidence.  Further development is necessary to ascertain whether the Veteran was exposed to herbicides while in Guam from December 1957 to June 1959.  Thus, the Veteran's claim has not been adequately developed, and remand is required for full compliance with VA's duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding personnel records that have not already been associated with the claims folder.  

2.  Ask the Veteran to provide any additional details that may establish his exposure to herbicides while performing his duties in Guam.  Advise the Veteran that he may submit photographs or lay statements from individuals who can corroborate the in-service herbicide spraying incidents in Guam, which would specifically include former service members with whom he served.

3.  The RO should use all available resources, to include the National Personnel Records Center, the United States Army and Joint Services Records Research Center, and the National Archives and Records Administration in an attempt to corroborate the Veteran's allegation of herbicide exposure from December 1957 to June 1959 while serving at Andersen Air Force Base in Guam.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.

4.  After conducting any additional development deemed necessary, the RO should readjudicate the claim, considering all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

